Detailed Action
Claims 1-20 are pending in this application.
Drawings
	The Drawings filed on 9/3/21 are acceptable.

Specification
The disclosure is objected to because of the following informalities:
Under the Cross-Reference to Related Applications, the parent application/patent of the instant application is missing.
Appropriate correction is required.
Claim Objections
Claims 3,4,6,7,13,14,16,17 objected to because of the following informalities:  claims recites “sever” should be “server”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7,12-17rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2,12 recites the limitation "the preferred second communication channel" in the last line.  There is insufficient antecedent basis for this limitation in the claim. It is 
As per claims 3,4,6,7,13,14,16,17, recites “the second communication element”, in the last line. There is insufficient antecedent basis for this limitation in the claim. It is unclear to what the applicant intends “the second communication element” to refer to, the independent claims does not recite a second communication element.
All depending claims are rejected for the same reasons set forth above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,115,373. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘373 anticipates the instant claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1,11 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson).
As per claims 1,11,  A system to enable cross-platform communications between two devices(pg.2, lines 13-18, pg.3, lines 17-19,pg.7,lines 7-20,; teaches different user with different messaging applications and communication between different message platforms such as WeChat, WhatsApp, LINE, etc, pg.8, lines 29-31; teaches means for WhatsApp user in a group to communicate with WeChat user in the same group), the system comprising: a server including a processing unit and memory and providing a multi-channel communications platform(Fig.1, pg.8, lines 23-27, pg.10, lines 24-27; teaches communication system 10(server) with central messaging module 100(multi-channel communication platform) ); 
a plurality of application program interfaces(API), each of the APIs configured to communicatively interface the multi-channel communications platform to a particular communication channel(Fig.1, pg.10, lines 7-15; teaches a multiple integration modules with interfaces that translates commands to/from central messaging network and the messaging network with which they are in communication; the interfaces are implementations of the API); 
the multi-channel communication platform, comprising software instructions stored on the server that when executed by the server are configured to perform the operations(Fig.1, pg.8, lines 23-27, pg.10, lines 24-27; teaches central messaging module 100(multi-channel communication platform) on the communication 
selecting an API from the plurality of APIs that is compatible with the second communication channel(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API); and
 sending the communication through the selected API to the second communication channel of the destination device(Fig.1, pg.10, lines 7-15,claim 30, teaches selection an integration module with interfaces from a plurality of integration module for transmission of the message via integration module to the other account; the interfaces are implementations of the API).
Gutzeit does not explicitly teaches which forwarded communication includes the identification of a second communication channel to be utilized for communication with the destination device
Nelson explicitly teaches which forwarded communication includes the identification of a second communication channel to be utilized for communication with 
	Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit’s teaching of cross platform messaging for selection of API for communication between different messaging platforms to apply the teaching of Nelson of a message with encoded channel in order to provide the predictable result of message received includes destination address and encoded channel selection for transmission of message across multiple platforms.
One ordinary skill in the art would have been motivated to combine the teachings in order to ensure messages are sent to receivers in a cross platform system.
Claims 2,5,8,10,12,15,18,20 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson)in view of US 2003/0023691 issued to Knauerhase.
As per claims 2,12, Gutzeit in view of Nelson teaches the system of claim 1, 11,   however does not explicitly teach wherein the system is further operative to receive a communication from the destination device identifying the destination address of the destination device and the preferred second communication channel of the destination device.  
Knauerhase explicitly teaches receive a communication from the destination device identifying the destination address of the destination device and the preferred second communication channel of the destination device(Fig.5, para.31,37-38; teaches receiving/ storing a user’s preference relating to the user’s communication channels 
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of receiving/ storing a user’s preference relating to the user’s communication channels such as landline telephone numbers, email addresses, wireless telephone numbers, etc(destination address) and priority scheme which is an order of preference in which communications channels should be used(preferred communication channel)) in order to provide the predictable result of receiving and storing user’s preference for communicating messages.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
As per claims 5,15,8,18 Gutzeit in view of Nelson in view of Knauerhase teaches the system of claim 1-2,11-12, wherein the originating communication device is a multi-line enabled smart phone(Knauerhase, Fig.1, element 104, para.3-4; teaches communication devices for sending messages through email or IM, also cell phone or PDA can send text message or voice message, in further it is well known that phones can make voice calls, therefore since these devices can send email, IM, text message, or voice message it is considered to be a multi-line(multiple way to communicate, applicant’s spec. para.40) smart phone) and the destination address is a reserved second line number and further, the system is configured to recognize the reserved 
As per claims 10,20, Gutzeit in view of Nelson teaches the system of claim 1,11, however does not explicitly teach  wherein the first communication device is a multi-line service enable customer relationship management (CRM) system.  
Knauerhase explicitly teaches wherein the first communication device is a multi-line service enable customer relationship management (CRM) system. (Knauerhase, 
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using a smart device with multiple way to communicate with a user  in order to provide the predictable result of using a smart device with a multi-line CRM, ie multiple line communication device.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a customized  and preferred  means for sending messages to a user.
Claims 9,19 rejected under 35 U.S.C. 103 as being unpatentable over WO 2021/005498 issued to Gutzeit, Dmitry(Gutzeit) in view of US 2003/0138080 issued to Nelson et al.(Nelson) in view of US 2019/0158434 issued to Bhatt et al.(Bhatt)
As per claims 9,19, Gutzeit in view of Nelson teaches the system of claim 1, 11, however does not teach  wherein the first communication device is a multi-line service enabled internet of things (lOT) device.  
Bhatt explicitly teaches wherein the first communication device is a multi-line(para.36, smart phone which can perform various functions such as receiving telephone calls, chat, IM, or email which it is considered to be a multi-line(multiple way 
Therefore it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Gutzeit in view of Nelson of  cross platform messaging and selection of API for communication between different messaging platforms to apply the teaching of Knauerhase of using an IoT smart device with multiple way to communicate in order to provide the predictable result of an IoT multi-line device for communication to different devices.
One ordinary skill in the art would have been motivated to combine the teachings in order to provide a device for communication to different types of devices on different types of networks.

Allowable Subject Matter
Claims 3,4,6,7,13,14,16,17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and filing a Terminal Disclaimer.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
US 2013/0238728 issued to Fleck et al, teaches cross platform communication between IM and email system.

US 2018/0048594 issued to de Silva et al., which teaches cross-platform messaging, where chatbots are installed on the user devices for facilitating communication between different types of messages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACKHEAN TIV whose telephone number is (571)272-5654.  The examiner can normally be reached on Mon.-Thurs. 5:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571) 272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BACKHEAN TIV/
Primary Examiner
Art Unit 2459